Per Curiam.
In this action on a guardian’s bond, a default against the sureties" was entered for failure to plead, and final judgment against the sureties was rendered upon an assessment of damages by á jury. Subsequently the court on motion and affidavits vacated the default and final judgment and permitted pleas to be filed. A motion to strike the pleas was denied. On a demurrer to the pleas the court held the declaration to be “bad in substance and insufficient in law.” The plaintiff declining to plead further, final judgment for the defendants wms rendered. A writ of error was taken.
While on the whole record the trial court will not be held to have abused its power in vacating the default and final judgment, the declaration does not wholly fail to state a cause of action, therefore the declaration should not have been held bad on demurrer.
The judgment is reversed for further proceedings appropriate to the declaration.
Browne, C. J., and Taylor, Whitfield, Ellis and West, J. J., concur.